MEMORANDUM **
Kejuan Chaviz Moore appeals from the district court’s judgment and challenges the revocation of supervised release and the 10-day term of imprisonment and 54-month term of supervised release imposed *345upon revocation. Pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), Moore’s counsel has-filed a brief stating that there are no grounds for relief, along with a motion to withdraw as counsel of record. We have provided Moore the opportunity to file a pro se supplemental brief. No pro se supplemental brief or answering brief has been filed.
Our independent review of the record pursuant to Penson v. Ohio, 488 U.S. 75, 80, 109 S.Ct. 346, 102 L.Ed.2d 300 (1988), discloses no arguable grounds for relief on direct appeal.
Counsel’s motion to withdraw is GRANTED.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9 th Cir. R. 36-3.